Opinion issued June 19, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-00502-CR
                             ———————————
                      IN RE ROBERT RAY CARL, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION
      Relator, Robert Ray Carl, incarcerated and proceeding pro se, has filed a

petition for a writ of mandamus seeking to compel the respondent district judge to

dismiss his case or release him on a personal recognizance bond in the underlying

criminal proceeding.1 In light of relator stating in his petition that he is represented

by trial counsel below, his pro se mandamus petition presents nothing for this


1
      The underlying case is The State of Texas v. Robert Carl, Cause No. 1567696, 174th
      District Court, Harris County, Texas, the Honorable Hazel B. Jones presiding.
Court’s review because a criminal defendant is not entitled to hybrid representation.

See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995) (because appellant

was represented by counsel and was not entitled to hybrid representation, pro se

appellant’s supplemental brief presented nothing for review); Gray v. Shipley, 877
S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, no pet.) (per curiam)

(overruling pro se motion for leave to file mandamus petition because relator was

represented by appointed trial counsel and was not entitled to hybrid representation).

      Accordingly, we dismiss the mandamus petition for want of jurisdiction.

                                  PER CURIAM
Panel consists of Justices Higley, Brown, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2